Bigelow, C. J.
If there was any valid objection to the impartiality of the judge, by reason of the conversation between him and the counsel for the plaintiff, which would have rendered it irregular or improper for him to proceed with the trial, such objection was waived by the course pursued at the trial by the counsel for the defendants. He knew all the facts on which the motion for a new trial is founded before the case was argued, *387and elected, notwithstanding such knowledge, to go on and finish the trial. Having thus taken his chance for obtaining a verdict, he cannot, now that he finds it is against his clients, avail himself of the facts previously within his knowledge to get rid of it. The same rule is applicable to the clients. They are bound by the knowledge and acts of their counsel, and they cannot, without a breach of good faith and a disregard of that frankness which ought to characterize all judicial proceedings, take their chance for a favorable verdict, reserving a right to impeach it or set it aside, if it happens to be against them, for a cause which xy,as previously well known to their counsel. Kent v. Charlestown, 2 Gray, 281, and cases there cited.
But we do not dispose of these exceptions on this ground only. We feel bound to go further, and to add the expression of our opinion that there is no foundation whatever, in the facts reported, for any impeachment or doubt of the impartiality of the judge before whom the trial was had. His inquiry of the counsel for the plaintiff as to the cause of a second trial of the case was a perfectly legitimate one, and was prompted by a proper motive. Although a portion of the answer was irregular and not responsive to the inquiry, we cannot see that it had any necessary tendency to prejudice the mind of the judge, or render him less impartial than the ordinary “ lot of humanity will permit.” But even if it had such tendency, it affirmatively appears that it did not produce the effect, and that this was admitted by the counsel for the defendants. Exceptions overruled.